Citation Nr: 1610686	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-18 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disability (TDIU), on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b).

2.  Entitlement to an extraschedular rating in excess of 40 percent for residuals of fracture of the left navicular with nonunion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active military service from March 1970 to February 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2012, the Board, inter alia, granted a 40 percent evaluation for the residuals of fracture of the left navicular with nonunion; and remanded the claims for entitlement to an extraschedular rating in excess of 40 percent for residuals of fracture of the left navicular with nonunion and for a TDIU rating for additional development.  In May 2014, the case returned to the Board and the Board remanded the matter so that the Veteran's claims for a higher rating and a total rating based upon unemployability to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular rating consideration.  The Compensation Service denied both issues.

In correspondence dated in February 2016, the Veteran clarified previous submissions and withdrew his request for a hearing before the Board.


FINDINGS OF FACT

1.  Despite having failed to meet the percentage standards of 38 C.F.R. § 4.16(a), affording the Veteran all reasonable doubt, his service-connected disability has been shown to render him unemployable considering his educational and occupational background.

2.  The Veteran's residuals of fracture of the left navicular with nonunion does not present an exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1.  A total disability rating based on individual unemployability due to the Veteran's service-connected disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).

2.  The criteria for an extraschedular rating for the Veteran's service-connected residuals of fracture of the left navicular with nonunion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in September 2006 and issues have been subsequently readjudicated, most recently in a May 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, private medical records and opinions, Social Security Administration (SSA) records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in January 2007 and November 2010 the Veteran underwent a VA examination.  An addendum opinion was obtained in January 2015.  The Board finds that the examinations and opinions are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for residuals of fracture of the left navicular with nonunion at 40 percent.  Therefore, the statutory criteria set forth in 38 C.F.R. § 4.16(a) were not met.

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director, Compensation Service, for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Affording the Veteran all reasonable doubt, the record documents the presence of functional limitations imposed by the Veteran's service-connected disability, which would preclude the performance of substantially gainful employment.

As directed by the May 2014 remand, the RO submitted the Veteran's case to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  In a March 2015 report, the Director found that an extraschedular TDIU was not warranted.  Because the Director has addressed this issue in the first instance, the Board may consider it without prejudice to the Veteran.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

The Veteran contends his service-connected disability renders him unable for employment.  On the VA Form 8940, Application for TDIU, completed in October 2006, the Veteran reported that he last worked in March of 2005 as a cement mason.  He reported having completed 3 years of college, with additional training at "cement mason union schooling."  He further reported that he had worked in the same field for "over 35 years."

The record includes SSA records that show the Veteran receives disability benefits from SSA.  SSA determinations are not binding on VA disability determinations; however, they are to be considered.  SSA disability benefits was established effective February of 2004.  Evidence from SSA shows that the primary disability considered in their decision was the Veteran's left wrist disability, which is his service-connected disability.  SSA determined that the Veteran was able to perform light employment tasks.  However, SSA found him to be unable to return to being a cement mason, which was the only type of work he had performed for several decades.

VA treatment records dated in September 2006 include statements from the Veteran's physician indicating he cannot work as a cement mason and would not be able to return to that type of work.  He has continued to receive treatment from VA since that time.

At the time on a January 2007 VA examination, the Veteran was able to move his left wrist in all directions.  He reported significant pain in his left wrist.  The examiner stated that the Veteran would not be able to perform physical labor requiring the use of both arms.  The disability prevents "the use of the left arm for any type of physical labor.  His only option would be a job requiring strictly one arm.  With his background education, etc., this does not seem to be a viable option."  An addendum VA medical opinion was obtained in January 2015 that indicates "it is at least as likely as not that, due solely to the Veteran's service-connected left wrist disability, he is unable to perform any substantially gainful activity."

The Board acknowledges the March 2015 determination of the Director of Compensation and Pension Service that TDIU was not warranted on an extra-schedular basis.  However, the Board finds this determination outweighed by the evidence of record.  Clearly, the service-connected disability precludes all physical types of employment as the Veteran cannot use his left arm as a result of the disability.  The Veteran has worked as a cement mason since leaving the service in 1972.  That was his only occupation and training since service.

In finding that the evidence does not show that the Veteran would be unemployable in all environments, the Director appears to have narrowed the inquiry by analyzing whether the evidence indicates the Veteran's unemployability is total.  "[T]he plain language of the regulation does not require the [appellant] to show 100 percent unemployability in order to prove that he cannot 'follow substantially gainful occupation.'"  Roberson v. Principi, 251 F.3d 1378 (Fed.Cir.2001).  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The Board finds that despite not having met the schedular criteria of 38 C.F.R. § 4.16(a), the preponderance of the evidence of record is in favor of a finding that the service-connected disability precludes the Veteran from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(b).  Given the Veteran's 35 year work history as a cement mason, his education level with additional specific training as a cement mason and the functional impairment related to his service-connected left wrist disability, he is unable to secure and follow a substantially gainful occupation.  As such, the claim for TDIU is granted on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).

Extraschedular Rating for the Left Wrist

With respect to an extraschedular rating for residuals of fracture of the left navicular with nonunion, as noted in more detail below, the case was referred to the Director of Compensation Service and a decision denying an extraschedular rating was issued in March 2015.

Under 38 C.F.R. § 3.321(b)(1), an extraschedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.

After reviewing the submission and the evidence in the claims file, the Director determined that the evidence did not establish that the Veteran's service-connected wrist presents such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an extraschedular evaluation in excess of 40 percent for the wrist under 38 C.F.R. § 3.321(b) is not established.  In May 2015, the AOJ re-adjudicated the claim and also determined that an extraschedular rating was not warranted before returning the case to the Board.

Essentially, the Director of Compensation Service determined that none of the three Thun elements had been met.  The Court stated in Anderson that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See 22 Vet. App. at 427.  The Court also stated that it follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428; but cf. Thun v. Shinseki, 572 F.3d 1366, 1370-71 (Fed. Cir. 2009) (indicating that only the Under Secretary and the Director have the authority to award an extraschedular rating).

In the Veteran's case, the Board agrees with the Director's opinion that concluded that an extraschedular rating is not warranted for the Veteran's service-connected wrist.

The first element of Thun is not met in this case.  The Veteran is service connected for the wrist and he is receiving the maximum rating.  The medical evidence indicates that the Veteran is right hand dominant; service connection is in effect for the left, minor, wrist.  His symptoms, as discussed in the treatment records and VA examinations, are loss of movement, pain, and swelling.  These symptoms are specifically contemplated by the ratings under 38 C.F.R. §§4.7, 4.20, 4.71a, Diagnostic Codes 5212, 5214, and 5215.  The Board previously granted the maximum schedular rating in March 2012 decision.  That rating contemplates the totality of the Veteran's symptoms.  The medical evidence does not indicate an exceptional disability picture that renders the available schedular evaluation for the service-connected disability inadequate.  Further, while the disability does interfere with the Veteran's employment, the wrist disability does not result in "frequent periods of hospitalization."

Therefore, the Board concludes that entitlement to an extraschedular rating for the wrist disability is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU), on an extraschedular basis, under the provisions of 38 C.F.R. § 4.16(b), is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an extraschedular rating in excess of 40 percent for residuals of fracture of the left navicular with nonunion is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


